Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2014/0309336 A1).
Regarding Claim 1, Hughes discloses a prepreg comprising a layer of reinforcing fibers and a thermosetting resin (para 0005, figure 1). The thermosetting resin comprises epoxy resin such as Bisphenol A (para 0049-0050) and hardener such as 4,4’-diaminodiphenylsulfone (paras 0055-0056), and the reinforcing fibers may be carbon fiber (paras 0025, 0047-0048). Hughes further discloses particles of thermoplastic resin are locally provided on both surfaces of the prepreg (para 0030, figure 1). The impregnation ratio of the thermosetting resin in the prepreg is between 10 and 90% (para 0031). Hughes further discloses that the prepreg has an unimpregnated layer where the reinforcing fibers are not impregnated with the thermosetting resins (para 0032, figure 1). 
While Hughes does not disclose the unimpregnated layer shifting to a side of the prepreg, since the prepreg comprises the same materials as the prepreg of the present invention, i.e. fiber reinforcement comprising  carbon fiber, and thermosetting resin composition comprising Bisphenol A epoxy resin and 4,4’- diaminodiphenylsulfone (Specification, paras 0078-0079), the unimpregnated layer of the prepreg of Hughes would inherently have the same shift parameter as presently claimed and would shift to a side of the prepreg as presently claimed.
Hughes discloses the impregnation ratio of the thermosetting resin in the prepreg being between 10 and 90% (para 0031), which overlaps the degree of impregnation presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 2, Hughes discloses all the limitations of the present invention according to Claim 1 above. While Hughes does not disclose a penetration coefficient as presently claimed, since the prepreg comprises the same materials as the prepreg of the present invention, i.e. fiber reinforcement comprising  carbon fiber, and thermosetting resin composition comprising Bisphenol A epoxy resin and 4,4’- diaminodiphenylsulfone (Specification, paras 0078-0079), the prepreg would inherently possess penetration coefficient as presently claimed.
Regarding Claim 3, Hughes discloses all the limitations of the present invention according to Claim 1 above. Hughes further discloses the reinforcing fibers may be unidirectionally aligned (para 0031).
Regarding Claim 4, Hughes discloses all the limitations of the present invention according to Claim 1 above. Hughes further discloses the reinforcing fibers may be a woven fabric (para 0031).
Regarding Claim 5, Hughes discloses all the limitations of the present invention according to Claim 1 above. Hughes further discloses producing the prepreg by forming two sheets comprising identical dispersions of the thermosetting resin and thermoplastic particles and applying one sheet to each side of the reinforcing carbon fiber sheet (paras 0076-0077). Since the same dispersion was applied to each side of the sheet, the resulting prepreg would inherently possess an equal amount of thermoplastic particles on each surface of the prepreg.
Regarding Claims 6-7, Hughes discloses all the limitations of the present invention according to Claim 1 above. Hughes further discloses release paper applied to both sides of the prepreg (para 0077).
Regarding Claim 9, Hughes discloses all the limitations of the present invention according to Claim 1 above. Hughes further discloses a laminate comprising a plurality of the prepregs cured together (para 0044). Although there is no disclosure that the prepregs are laminated so that the sides on which the region un-impregnated with the epoxy composition shifts are all on the upper side or lower side, given that each prepreg is made with the same materials and substantially the same process such that each prepreg would have the same shift, it is clear when stacking these identical prepregs they would then necessarily have the shifts on the same side.
Regarding Claim 10, Hughes discloses all the limitations of the present invention according to Claims 1 and 10 above. Hughes further discloses curing a plurality of prepregs or a single prepreg (para 0044).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 6 above, and further in view of Wilheim et al. (US 4753847 A).
Regarding Claim 8, Hughes discloses all the limitations of the present invention according to Claim 6 above, including a release sheet applied to both sides of the prepreg (para 0077). Hughes does not disclose the release sheet being a plastic film.
Wilheim discloses a release sheet structure comprising plastic film (abstract, claim 6) for use in the manufacture of laminate components, having advantages including withstanding high molding temperatures, having substantially inert properties, and having excellent releasing properties from adjacent surfaces including epoxy resins (Col 4, lines 26-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hughes to incorporate the teachings of Wilheim and produce the prepreg of Hughes using the plastic release sheet of Wilheim, since the plastic release sheet can withstand high molding temperatures, has substantially inert properties, and has excellent releasing properties from adjacent surfaces including epoxy resins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787